              Case:18-01406-swd        Doc #:50 Filed: 11/05/18        Page 1 of 5




                    UNITED STATES BANKRUPTCY COURT
            WESTERN DISTRICT OF MICHIGAN DISTRICT OF MICHIGAN
                         GRAND RAPIDS DIVISION

In re: JAMES R DUNCAN                        §       Case No. 18-01406
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Brett N. Rodgers, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 03/30/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 08/01/2018.

       5) The case was dismissed on 08/19/2018.

       6) Number of months from filing or conversion to last payment: 6.

       7) Number of months case was pending: 7.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $28,525.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
              Case:18-01406-swd        Doc #:50 Filed: 11/05/18      Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 3,601.07
      Less amount refunded to debtor(s)                        $ 673.07
NET RECEIPTS                                                                    $ 2,928.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 2,366.00
       Court Costs                                             $ 310.00
       Trustee Expenses & Compensation                         $ 252.00
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 2,928.00

Attorney fees paid and disclosed by debtor(s):               $ 1,000.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal    Interest
Name                               Class    Scheduled    Asserted    Allowed        Paid        Paid
MICHAEL M MALINOWSKI               Lgl       3,200.00    3,366.00    3,366.00   2,366.00        0.00
MUSKEGON COUNTY TREASURER          Sec     129,927.00   32,477.43   32,477.43       0.00        0.00
MUSKEGON COUNTY TREASURER          Sec       1,918.00   28,340.05   28,340.05       0.00        0.00
MUSKEGON COUNTY TREASURER          Sec       6,710.00    1,969.47    1,969.47       0.00        0.00
MUSKEGON COUNTY TREASURER          Sec       3,321.00    1,336.37    1,336.37       0.00        0.00
MUSKEGON COUNTY TREASURER          Sec       4,000.00    1,302.60    1,302.60       0.00        0.00
INTERNAL REVENUE SERVICE           Pri           0.00    3,513.00    3,513.00       0.00        0.00
INTERNAL REVENUE SERVICE           Uns           0.00   23,346.00   23,346.00       0.00        0.00
STATE OF MICHIGAN                  Pri           0.00         NA          NA        0.00        0.00
MUSKEGON COUNTY TREASURER          Sec           0.00      956.94      956.94       0.00        0.00
MUSKEGON COUNTY TREASURER          Sec           0.00   29,134.56   29,134.56       0.00        0.00
MUSKEGON COUNTY TREASURER          Sec           0.00    1,555.19    1,555.19       0.00        0.00
MUSKEGON COUNTY TREASURER          Sec           0.00   26,234.51   26,234.51       0.00        0.00
MUSKEGON COUNTY TREASURER          Sec           0.00    1,210.21    1,210.21       0.00        0.00
MUSKEGON COUNTY TREASURER          Sec           0.00   18,386.97   18,386.97       0.00        0.00
MUSKEGON COUNTY TREASURER          Sec           0.00   23,050.32   23,050.32       0.00        0.00
MUSKEGON COUNTY TREASURER          Sec           0.00      768.11      768.11       0.00        0.00
MUSKEGON COUNTY TREASURER          Sec           0.00      327.40      327.40       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
              Case:18-01406-swd       Doc #:50 Filed: 11/05/18   Page 3 of 5




Scheduled Creditors:
Creditor                                      Claim      Claim      Claim   Principal   Interest
Name                              Class   Scheduled   Asserted   Allowed        Paid       Paid
MUSKEGON COUNTY TREASURER         Sec          0.00     320.48     320.48       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00     231.74     231.74       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00     529.63     529.63       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00     256.99     256.99       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,281.75   1,281.75       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00     788.88     788.88       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00     703.64     703.64       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00     874.03     874.03       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00     565.39     565.39       0.00       0.00
CONSUMERS ENERGY COMPANY          Uns        770.00     769.74     769.74       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,114.40   1,114.40       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,060.49   1,060.49       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,036.27   1,036.27       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00     729.45     729.45       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,594.09   1,594.09       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00     880.80     880.80       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00     766.35     766.35       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,195.81   1,195.81       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00     878.73     878.73       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00     651.03     651.03       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   2,269.81   2,269.81       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,437.33   1,437.33       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,307.31   1,307.31       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,270.82   1,270.82       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,381.37   1,381.37       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,012.79   1,012.79       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,953.96   1,953.96       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,107.88   1,107.88       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00     986.40     986.40       0.00       0.00
MUSKEGON COUNTY TREASURER         Sec          0.00   1,198.44   1,198.44       0.00       0.00
CLERK OF THE COURT                Adm        310.00     310.00     310.00     310.00       0.00




UST Form 101-13-FR-S (9/1/2009)
              Case:18-01406-swd      Doc #:50 Filed: 11/05/18   Page 4 of 5




Summary of Disbursements to Creditors:

                                             Claim              Principal     Interest
                                             Allowed            Paid          Paid
Secured Payments:
      Mortgage Ongoing                            $ 0.00            $ 0.00        $ 0.00
      Mortgage Arrearage                          $ 0.00            $ 0.00        $ 0.00
      Debt Secured by Vehicle                     $ 0.00            $ 0.00        $ 0.00
      All Other Secured                    $ 196,436.19             $ 0.00        $ 0.00
TOTAL SECURED:                             $ 196,436.19             $ 0.00        $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                $ 0.00            $ 0.00        $ 0.00
        Domestic Support Ongoing                  $ 0.00            $ 0.00        $ 0.00
        All Other Priority                   $ 3,513.00             $ 0.00        $ 0.00
TOTAL PRIORITY:                              $ 3,513.00             $ 0.00        $ 0.00

GENERAL UNSECURED PAYMENTS:                 $ 24,115.74             $ 0.00        $ 0.00



Disbursements:

       Expenses of Administration            $ 2,928.00
       Disbursements to Creditors                 $ 0.00

TOTAL DISBURSEMENTS:                                            $ 2,928.00




UST Form 101-13-FR-S (9/1/2009)
               Case:18-01406-swd          Doc #:50 Filed: 11/05/18          Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/05/2018                        By: /s/ Brett N. Rodgers
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
